Electronically Filed
                                                       Supreme Court
                                                       SCAD-XX-XXXXXXX
                                                       13-JUL-2021
                                                       01:52 PM
                                                       Dkt. 9 ORD


                          SCAD-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


          DISCIPLINARY BOARD OF THE HAWAIʻI SUPREME COURT,
                            Petitioner,

                                vs.

                   PAUL HERRAN (Bar No. 8207),
                            Respondent.


                        ORIGINAL PROCEEDING
                          (DB NO. 21-9002)

                ORDER OF TRANSFER TO INACTIVE STATUS
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Upon review of the June 30, 2021 petition filed by the

Office of Disciplinary Counsel (ODC) on behalf of, and with the

approval of, the Disciplinary Board of the Hawaiʻi Supreme Court,

requesting this court to immediately transfer Respondent Paul

Herran to inactive status, pursuant to Rules 2.19 (b) and 2.19(c)

of the Rules of the Supreme Court of the State of Hawaiʻi (RSCH), we

conclude transfer to inactive status is warranted.   Therefore,

          IT IS HEREBY ORDERED that Respondent Paul Herran is

immediately transferred to inactive status in this jurisdiction,

pursuant to RSCH Rules 2.19(b) and 2.19(c), effective with the
filing of this order.   Respondent Herran shall remain on inactive

status until further order of this court.

          IT IS FURTHER ORDERED that ODC shall suspend and hold in

abeyance proceedings against Respondent Herran to the extent

required by RSCH Rule 2.19(h).

          IT IS FURTHER ORDERED that the Disciplinary Board shall,

pursuant to RSCH Rule 2.19(d) (2021), cause a notice of this

transfer to inactive status to be published.

          IT IS FINALLY ORDERED that the clerk of the court,

pursuant to RSCH Rule 2.19(e), shall transmit a certified copy of

this order to all judges of the State of Hawaiʻi and shall request

their assistance and such action as may be indicated, pursuant to

RSCH Rule 2.20, to protect the interests of both Respondent Herran

and his clients, if any.

          DATED: Honolulu, Hawaiʻi, July 13, 2021.

                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Michael D. Wilson

                                      /s/ Todd W. Eddins




                                  2